16. Waste crisis in Campania
author. - Mr President, I know this is the last vote. I am not going to take up much of your time. I am the rapporteur for the Committee on Petitions for the subject we are about to vote on: finding a breakthrough in the ongoing waste crisis in Campania, which is the region surrounding Naples in Italy.
After having received numerous requests from petitioners, the Committee on Petitions sent a mission to Campania and adopted by consensus a report pointing towards a solution.
It is self-evident that Italy must comply with EU law, just as any other Member State. We are about to send a strong message, yet the amendments tabled politicise the issue unnecessarily and, if supported, will water down the strong signal to a weak whisper.
If this House does not want to walk on the leash of one Member State, I suggest voting against the amendments and supporting the original text.
(IT) Mr President, I would just like to make a correction because there is a misprint in the amendment. A longer sentence was suppressed and all that remains is 'proposes that the Commission should check if existing sites in protected areas have been extended and if some of them are in Natura 2000 protected sites'.
Mr President, would it be possible to have a block vote on all the amendments?
I have read the names of the signatories of the amendments. It would be very unfair to some Italian colleagues if we were to do that.
(IT) Mr President, that demonstrates that this resolution is political. Nobody is looking at the substance or practicalities and nobody wants to help the community, but everyone is talking nonsense. This is a political motion. It is even shown in the way people have addressed Mrs Mazzoni. I call on the Group of the European People's Party (Christian Democrats) to vote for the amendments and against this motion from the left, which is responsible for what has happened in Campania and is now tabling a motion in Parliament. They are responsible for this situation. They were in government when it all happened.
I know the motion for a resolution is on a sensitive subject but it has been duly tabled. Amendments have also been tabled and we will continue voting on the amendments one by one. There are very few to come.
That concludes the vote.